UNITED STATES DISTRICT COURT
                                                      FOR THE DISTRICT OF COLUMBIA

________________________________
                                )
CHARLES LUDLAM, et al.,         )
                                )
               Plaintiff,       )
                                )                                         Case No. 11-1570 (EGS)
          v.                    )
                                )
UNITED STATES PEACE CORPS,      )
                                )
               Defendant.       )
________________________________)



                                                               MEMORANDUM OPINION

              Plaintiff, Charles Ludlam, brought this Freedom of

Information Act (“FOIA”) case against defendant, the United

States Peace Corps (the “Peace Corps”), seeking production of

the results of the Peace Corps’ annual survey of its Volunteers.

On March 29, 2013, the Court issued a Memorandum Opinion ruling

that defendant was justified in withholding survey results to

certain questions on a program-by-program basis, but not on a

country-by-country basis, pursuant to FOIA Exemption 6, which

exempts from disclosure documents involving matters of personal

privacy.1                      On July 15, 2013, plaintiff filed the instant Motion

for Reconsideration of that Opinion pursuant to Federal Rule of

Civil Procedure 54(b).                                         Upon consideration of the motion, the

                                                            
1
  The factual background of this case has been set forth in this
Court’s prior Memorandum Opinion and will not be restated here
unless relevant to the pending motion. Mem. Op. [Dkt. #18].
response and reply thereto, the applicable law, the entire

record, and for the reasons set forth below, plaintiff’s motion

will be DENIED.2

I.            STANDARD OF REVIEW

              The standard for determining whether or not to grant a

motion for reconsideration brought under Rule 54(b) is the “as

justice requires” standard.                                       Judicial Watch v. Dep’t of Army,

466 F. Supp. 2d 112, 123 (D.D.C. 2006).                                       The considerations that

a court may take into account under this standard include

“whether the court patently misunderstood the parties, made a

decision beyond the adversarial issues presented, made an error

in failing to consider controlling decisions or data, or whether

a controlling or significant change in the law has occurred.”

In Def. of Animals v. Nat’l Inst. Of Health, 543 F. Supp. 2d 70,

75 (D.D.C. 2008) (internal quotation marks omitted).                                       The party

moving to reconsider has the burden of demonstrating “that some

harm, legal or at least tangible, would flow from a denial of

reconsideration.”                                       Id. at 76 (quoting Cobell v. Norton, 355 F.

Supp. 2d 531, 540 (D.D.C. 2005)).                                        “[E]ven if justice does not

require reconsideration of an interlocutory ruling, a decision

to reconsider is nonetheless within the court’s discretion.”
                                                            
2
  Plaintiff also requested an oral hearing on his motion for
reconsideration. After reviewing the parties’ pleadings as well
as the entire record of this case, the Court is satisfied that
an oral hearing is not necessary to resolve the pending motion.
Accordingly, plaintiff’s request for oral hearing is denied.
                                                                     2
Id. (internal quotation marks omitted).       However, this

discretion is “limited by the law of the case doctrine and

subject to the caveat that where litigants have once battled for

the court’s decision, they should neither be required, nor

without good reason permitted, to battle for it again.”       Id.

(quoting Singh v. George Washington Univ., 383 F. Supp. 2d 99,

101 (D.D.C. 2005)) (internal quotation marks omitted).

II.   ANALYSIS

      This Court previously ruled that defendant was justified in

withholding the program-by-program breakdown of responses to

survey questions relating to staff performance ratings under

FOIA Exemption 6.   In the pending motion, plaintiff asks the

Court to reconsider this ruling.

      First, plaintiff argues that by exempting program-by-

program results from disclosure, but not country-by-country

results, the Court made a decision outside the adversarial

issues presented by the parties.       Pl.’s Mot. for Recons. (“Pl.’s

Mot.”) [Dkt. #21], at 3-4.   According to plaintiff, defendant

had the burden to demonstrate justifications for withholding any

portion of the requested data.   Because defendant did not

present any evidence indicating that program-by-program results

should be treated differently than country-by-country results,

plaintiff claims that the Court erred by creating the

distinction and only ordering the latter to be produced.

                                   3
Plaintiff alleges that this amounted to a decision outside the

adversarial issues of the case.                                        Contrary to plaintiff’s

argument, however, the issue of whether defendant is justified

in withholding program-by-program results under Exemption 6 has

been a central part of this case, as can be evidenced throughout

the Court’s prior Memorandum Opinion.

              FOIA Exemption 6 covers “personnel and medical files and

similar files the disclosure of which would constitute a clearly

unwarranted invasion of personal privacy.”                                        5 U.S.C. 552(b)(6).

The agency typically bears the burden to persuade the Court that

the exemption applies.                                         Ripskis v. HUD, 746 F.2d 1, 3 (D.C. Cir.

1984).                 However, this burden shifts to the FOIA requester in

cases where an individual’s privacy interest is implicated.                                         Am.

Civil Liberties Union v. DOJ, 698 F. Supp. 2d 163, 165 (D.D.C.

2010) (citations omitted).

              As set forth in the Memorandum Opinion, the Court found

that defendant met its burden for invoking Exemption 6 by

demonstrating that an individual’s privacy interest was

implicated in both country-by-country and program-by-program

survey results.3                                    Thus, the burden shifted to plaintiff to show

that there is a significant public interest in the disclosure of
                                                            
3
  In particular, the Court considered defendant’s explanation
that the Peace Corps staff positions are typically filled by one
person or a few at most at the country or program level. The
Court also recognized the substantial privacy interest that
employees have in their employment ratings data.
                                                                       4
both types of requested data.                                  For country-by-country results,

the Court credited the arguments and support presented by

plaintiff and found that the public interest in information

about the performance of the Peace Corps staff outweighs the

privacy interests that are implicated.                                 However, the Court

concluded that plaintiff failed to demonstrate a substantial

public interest in program-by-program results to warrant

disclosure.                           If breakdown of survey results at the country-by-

country level presents a substantial likelihood that concrete

facts about a particular individual could be inferred, as the

Court previously found, it follows that the breakdown at the

program-by-program level within a particular country presents

even more risk of invading personal privacy.4                                 Thus, to overcome

the balancing test, plaintiff would have needed to present more

support for his claim that there is public interest in the

requested data, which plaintiff failed to do.                                 Because plaintiff

is merely repeating the same argument in the pending motion,

which this Court has already addressed and rejected, the Court


                                                            
4
  Within each Peace Corps home country, there are a number of
programs or “projects,” such as education, health, and
agriculture, that a Volunteer may be assigned to. Def.'s Mot.
to Dismiss or for Summ. J. [Dkt. #9-2], Att. B, Miller Decl.
¶ 16. Plaintiff also acknowledges that the term “program”
refers to the various job assignments within a particular
country that the Peace Corps serves. Pl.’s Mot. [Dkt. #21-1],
Att. C, Ludlam Decl. ¶¶ 1-2 (stating that the Peace Corps had
five programs in Senegal at the time of his services as a
Volunteer in that country).
                                                                5
declines to exercise its discretion to grant plaintiff’s motion

for reconsideration based on this argument.

      Second, plaintiff claims that the Court erroneously relied

on the Kate Puzey Peace Corps Volunteer Protection Act

(“Volunteer Protection Act”) to justify the withholding of

program-by-program results.    Pl.’s Mot. [Dkt. #21], at 5.

Additionally, plaintiff argues that the Volunteer Protection Act

and FOIA serve different purposes and need not be construed in

tandem to justify withholding of program-specific results.

Pl.’s Mot. [Dkt. #21], at 6.

      Plaintiff misinterprets the Court’s analysis in this

argument.   Contrary to plaintiff’s claims, the Court did not

rely on the Volunteer Protection Act or declare that the

Volunteer Protection Act and FOIA must be construed in tandem in

making the determination of proper withholding under Exemption

6.   The Court only considered the Volunteer Protection Act in

response to plaintiff’s reference to the Act to support his

claim that there is congressional and public interest in

information regarding the Peace Corps staff performance, at a

country-by-country level, in protecting the safety of Volunteers

serving in different host countries.   Plaintiff did not refer to

the Act or provide any additional support for his claim that

there is public interest in program-by-program survey results.

Accordingly, the Court noted the lack of support and concluded

                                  6
that the implication of privacy interests, as demonstrated by

defendant, justified the withholding of program-by-program

results under Exemption 6.

              Moreover, in this argument, plaintiff does not claim that

the Court misunderstood the parties, made a decision beyond the

issues presented, failed to consider controlling decisions, or

that there was a significant change in the law or the facts.5

Nor does plaintiff demonstrate that actual harm would accompany

a denial of his motion for reconsideration.                        Because plaintiff

fails to meet the standard required for reconsideration of

interlocutory rulings, the Court declines to exercise its

discretion to grant plaintiff’s motion.

III. CONCLUSION

              For the foregoing reasons, it is hereby ordered that

plaintiff’s motion for reconsideration is DENIED.                        Both

Plaintiff and the Peace Corps have represented to the Court that


                                                            
5
  Plaintiff’s motion for reconsideration also includes
declarations of his opinion based on his experience as a Peace
Corps Volunteer, which he uses to support his claim that he has
demonstrated sufficient public interest in the release of
program-by-program results. See Pl.’s Mot. [Dkt. #21], at 8.
Motions for reconsideration, however, cannot be used as “an
opportunity to reargue facts and theories upon which a court has
already ruled, nor as a vehicle for presenting theories or
arguments that could have been advanced earlier.” Davis v.
Joseph J. Magnolia, Inc., 893 F. Supp. 2d 165, 168 (D.D.C. 2012)
(quoting SEC v. Bilzerian, 729 F. Supp. 2d 9, 14 (D.D.C. 2010)).
Because these declarations merely amount to supplemental, rather
than newly-discovered facts, the Court declines to consider them
on this motion.
                                                               7
the Peace Corps has produced to Plaintiff the remaining

documents which were the subject of this litigation, and which

the Court instructed the Peace Corps to produce in the Court’s

March 29, 2013 Opinion.   See Pl.’s Mot. at 2; Def.’s Opp’n to

Mot. for Reconsideration at 4.    Accordingly, as all substantive

issues have been resolved in this matter, the Clerk of the Court

is directed to close this case.    An appropriate Order

accompanies this Memorandum Opinion.



Signed:   Emmet G. Sullivan
          United States District Judge
          September 19, 2013




                                  8